Citation Nr: 1018986	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for bilateral wrist 
injuries.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
February 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in October 2008.  See 38 C.F.R. 
§ 20.704(e) (2009).

The claims for service connection for a back disorder, 
bilateral hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
back disorder was denied by an unappealed rating decision in 
May 1979.  

2.  The additional evidence received since May 1979 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a back disorder.  

3.  The Veteran does not have a current diagnosis of a 
bilateral wrist disorder.




CONCLUSIONS OF LAW

1. The May 1979 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2009).

2. Evidence submitted since the May 1979 rating decision 
denying service connection for a back disorder is new and 
material.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2009).

3.  The criteria for a grant of service connection for a 
bilateral wrist disorder have not been met.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

In letters dated in February 2006 and August 2006, the RO 
provided notice to the Veteran regarding the information and 
evidence necessary to substantiate his claims for service 
connection for a bilateral wrist disorder, bilateral hearing 
loss, tinnitus, and a back disorder.  The RO also specified 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The February 2006 letter 
satisfies this notice.  

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen a claim of entitlement to service connection for a 
back disorder.  The Board grants that petition.  Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to notify the Veteran in the development of that issue. 

The Board concludes that all available evidence that is 
pertinent to the claims herein decided has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

New and Material Evidence

The record reflects that a May 1979 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a back injury.  The RO sent notice of the decision to the 
Veteran at his last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the May 1979 rating decision 
became final.  38 U.S.C.A. § 7105(c).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under 38 C.F.R. § 3.156(a), "new" evidence is that which 
was not previously of record.  However, to be material, the 
evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2009).  The credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim; however, the Board is not bound 
by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
back injury.

The evidence of record at the time of the May 1979 rating 
decision consisted of service treatment records and a VA 
examination.  The Veteran's service treatment records 
indicated that in May 1977, he twisted his left shoulder 
while playing soccer and was diagnosed as having probable 
muscle spasm.  Although no apparent treatment for the low 
back was afforded to the Veteran, he complained during his 
January 1979 separation physical examination of then having 
or once having "recurrent back pain."  Military medical 
examiners made no mention of the Veteran's complaint in the 
separation physical examination, and the Veteran was assigned 
a PULHES profile of:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

The Veteran was thus determined to be in a high level of 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service. 

The Veteran's claim was denied on the basis of the RO's 
determination that the evidence did not reflect a diagnosis 
for a chronic disorder of the back.

The evidence submitted in support of reopening the claims 
includes more recent private medical records that show a 
diagnosis of a low back disability moderate-to-significant 
cervical spine disease starting at C4-5 and extending though 
C7-T1.    

This evidence is both new and material, as it was not of 
record at the time of the May 1979 decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a back disorder.  The Board finds 
that new and material evidence has been received and the 
claim for entitlement to service connection a back disorder 
has been reopened.  

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is a fundamental principle of the law that in order to 
obtain service connection for a disorder, the claimant must 
have the disability in question.  By "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Bilateral wrist disorder

The Veteran alleges that he has a bilateral wrist injury, 
which was incurred during active duty service.  Having 
carefully considered the record, the Board finds that the 
evidence does not contain a current diagnosis of a bilateral 
wrist injury.  Thus, the Veteran's claim for service 
connection is denied.

The Veteran claims that he initially injured his left wrist 
in January 1977 when he fell on the ice while on active duty.  
He alleges that he was treated at the troop medical facility 
and diagnosed with strain and his wrist was wrapped in an ace 
bandage.  See May 2007 Substantive Appeal (VA Form 9).  The 
Veteran's service treatment records support this account.

The Veteran's has submitted post-service treatment records; 
however, none of these records provide any treatment or 
diagnosis of a bilateral wrist injury.

The Veteran's assertion alone is not competent medical 
evidence, as he is a layperson without the medical knowledge 
or training required to render a diagnosis.  Espiritu, 2 Vet. 
App. 492.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Service 
connection cannot be granted, under any theory of 
entitlement, if the claimed condition is not present.  In the 
absence of any current diagnosis, the claim of service 
connection for a bilateral wrist disorder must be denied.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a back disorder has been submitted, 
the appeal is granted to this extent.  

Entitlement to service connection for a bilateral wrist 
injury is denied.


REMAND

The basis for the denial of service connection in May 1979 
was lack of evidence of a current diagnosis of a back 
disorder.  The Veteran has since submitted new and material 
evidence that he has multiple level cervical spine 
degenerative disc disease.  

The Veteran alleges that his currently diagnosed back injury 
is as a result of a fall in January 1977 when the Veteran 
slipped on the ice while on active duty.  However, and as 
noted above, service treatment records indicated that in May 
1977, he twisted his left shoulder while playing soccer and 
was diagnosed as having probable muscle spasm.  Although no 
apparent treatment for the low back was afforded to the 
Veteran, he complained during his January 1979 separation 
physical examination of then having or once having 
"recurrent back pain."  Military medical examiners made no 
mention of the Veteran's complaint in the separation physical 
examination.  

In light of the allegation of an in-service injury and the 
new and material medical evidence establishing a current 
diagnosis of a back injury, the Board finds that the record 
suggests the possibility that the Veteran's current disorder 
is related to his active duty service.  The Board finds that 
a new VA examination is necessary to determine whether the 
Veteran has a current back disorder which is the result of 
any in-service incident.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board also finds that the claims of service connection 
for bilateral hearing loss and tinnitus must be remanded for 
a VA medical opinion to clarify whether the Veteran has 
current diagnosis of hearing loss for the purposes of VA 
compensation and if so, whether his diagnosis was caused by 
his active military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran has submitted medical records that show a 
diagnosis of tinnitus and a private audiogram dated in 
December 2008.  However, the report is comprised of 
uninterpreted graphic representations of audiometric data and 
must therefore be referred to a competent medical examiner 
for such interpretation.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995)(Board may not interpret graphical 
representations of audiometric data).

Furthermore, the Veteran alleged, in his December 2008 
letter, that during service he was exposed to loud noise when 
as an Artillery Surveyor without proper hearing protection.  
He stated that he was constantly exposed to the noise from 
Howitzers that were fired on a regular basis.  The Veteran 
also testified that he has experienced ringing in his ears 
since service.

Because sensorineural hearing loss is an organic disease of 
the nervous system, a grant of service connection is only 
appropriate based upon competent medical evidence of a nexus 
between the disease and active military service - here, that 
period of service from January 1977 to February 1979 or 
within one year of separation from such active service based 
upon the presumptive periods as prescribed in 38 C.F.R. § 
3.309(a).  See VA Under Secretary for Health letter dated 
October 4, 1995.   

The Board finds that the Veteran should be afforded another 
VA audiological evaluation.  The examiner should provide a 
medical opinion on whether the Veteran currently has a 
hearing loss disorder and tinnitus and if those disorders are 
etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss, tinnitus and a back 
disorder, that are not currently of 
record.  After securing any appropriate 
consent from the Veteran, the AMC/RO must 
obtain any such treatment records that 
have not previously been associated with 
the Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2. The AMC/RO will schedule the Veteran 
for appropriate VA examinations to 
ascertain if the Veteran has a hearing 
loss disorder, tinnitus, or a back 
disorder that was caused by any incident 
of active military service.  The examiner 
should be asked to opine as to whether or 
not his disabilities are etiologically 
related to the Veteran's active duty 
service period.  The opinion must be 
based on a review of the entire claims 
file and contain a rationale.  If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and a copy of 
this remand must be made available 
to the examiners who must 
acknowledge such receipt and review 
in any report generated as a result 
of this remand. 

b. Any indicated diagnostic tests 
and studies, including x-rays, must 
be accomplished.  

c. The examiners must respond to the 
following inquiries:

(1) Based upon a review of any 
clinical testing, and the 
claims folder, does the Veteran 
have a hearing loss within the 
definition of 38 C.F.R. § 
3.385; and if so; 

(2) Is such hearing loss the 
result of any incident of 
active military service.  

(3) Does the Veteran have a 
diagnosis of tinnitus, and if 
so;

(4) Is such tinnitus the result 
of any incident of active 
military service. 

(5) Does the Veteran have a 
diagnosis of a back disorder; 
and if so

(6)  Is such back disorder the 
result of any incident of 
active military service.

3. The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


